McMurray, Presiding Judge.
On November 5, 1984, plaintiff brought suit against defendant alleging defendant was indebted to plaintiff in the amount of $8,097.57 pursuant to an account. Defendant answered and, inter alia, he set forth a statute of limitation defense. Additionally, defendant counterclaimed alleging plaintiff was indebted to defendant in the amount of $38,600. In April 1985 plaintiff filed a “MOTION FOR SUMMARY JUDGMENT AND TO DISMISS COUNTERCLAIM.” Additionally, plaintiff moved to strike defendant’s statute of limitation plea. On May 1, 1985, defendant filed a motion for summary judgment. Thereafter, on June 12, 1985, the trial court entered an order in which it “SUSTAINED” the statute of limitation defense. In so doing, the trial court certified the case for immediate review and plaintiff made an application for an interlocutory appeal. Plaintiff’s application was denied by this court on August 12, 1985. On December 11, 1985, the trial court entered orders in which it denied various motions filed by plaintiff, to wit: plaintiff’s motion to compel and for sanctions, plaintiff’s motion for summary judgment, plaintiff’s motion to dismiss counterclaim, and plaintiff’s motion to strike defendant’s statute of limitation defense. Plaintiff now appeals. Held:
No order has been entered adjudicating the merits of the counterclaim. The only order pertaining to the counterclaim was the de*118nial of plaintiff’s motion to dismiss. Accordingly, the counterclaim remains pending in the trial court. The appeal is premature and must be dismissed. Pinyan v. Hamby, 176 Ga. App. 411 (336 SE2d 331); DeKalb County Teachers &c. Union v. C & S Nat. Bank, 176 Ga. App. 120 (335 SE2d 464); Terry v. Cochran, 176 Ga. App. 51 (335 SE2d 304).
Decided May 15, 1986.
Patricia A. Hoin, for appellant.
William I. Sykes, Jr., for appellee.

Appeal dismissed.


Carley and Pope, JJ., concur.